Citation Nr: 0844977	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  04-28 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim of entitlement to service connection for a liver 
disorder, to include cirrhosis of the liver.

2.  Whether new and material evidence was received to reopen 
a claim of entitlement to service connection for a kidney 
disability, to include chronic renal failure.

3.  Whether new and material evidence was received to reopen 
a claim of entitlement to service connection for a heart 
disorder, to include arteriosclerotic heart disease.

4.  Entitlement to an evaluation in excess of 40 percent for 
diabetes mellitus with retinopathy. 

5.  Entitlement to an initial evaluation in excess of 40 
percent for right lower extremity peripheral neuropathy. 

6.  Entitlement to an initial evaluation in excess of 40 
percent for left lower extremity peripheral neuropathy.

7.  Entitlement to an initial evaluation in excess of 30 
percent for right upper extremity peripheral neuropathy.

8.  Entitlement to an initial evaluation in excess of 20 
percent for left upper extremity peripheral neuropathy. 

9.  Entitlement to an effective date earlier than September 
25, 2000, for the grant of service connection for diabetes 
mellitus with retinopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel 


INTRODUCTION

The veteran served on active duty from February 1970 to 
February 1990 and from January 1991 to September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions in July 2003, November 2004, 
and January 2006 by the Montgomery, Alabama, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In June 
2008, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge at the local regional 
office.  A transcript of that hearing is associated with the 
claims file.

The issues of whether new and material evidence was received 
to reopen claims of entitlement to service connection for 
liver, kidney, and heart disorders and entitlement to 
increased ratings for diabetes mellitus and upper and lower 
extremity peripheral neuropathy are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.

2.  A February 2002 rating decision established an effective 
date for service connection for diabetes mellitus from 
September 25, 2000.  The veteran was notified of this 
decision, but did not appeal and the rating decision is 
final.


CONCLUSION OF LAW

The appeal for entitlement to an effective date earlier than 
September 25, 2000, for the grant of service connection for 
diabetes mellitus is legally precluded.  Rudd v. Nicholson, 
20 Vet. App. 296 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record reveals that the veteran submitted an 
original claim for entitlement to service connection in March 
1990.  Rating decisions dated in May 1990, August 1990, and 
August 1992 deferred determinations of entitlement to service 
connection for Agent Orange exposure.  In correspondence 
dated in January 1998 the veteran stated he wished to reopen 
a claim for entitlement to service connection for exposure to 
Agent Orange.  In correspondence received by VA on September 
25, 2000, the veteran asserted he had diabetes mellitus as a 
result of Agent Orange exposure.  VA treatment records dated 
in March 2001 and May 2001 noted a four to five year history 
of diabetes mellitus.  Service connection was granted in a 
September 1991 rating decision effective from July 9, 2001, 
the effective date of regulations establishing a presumption 
of service connection for type II diabetes mellitus based 
upon service in the Republic of Vietnam.  An effective date 
was subsequently awarded from the date of the September 25, 
2000, claim in a February 2002 rating decision.  The veteran 
was notified of this decision by correspondence dated October 
22, 2002, but did not appeal.  

In correspondence dated in June 2003 the veteran, in essence, 
requested entitlement to an earlier effective date for the 
award of entitlement to service connection for diabetes 
mellitus.  In statements in support of his claim he asserted 
that the effective date for his award of service connection 
for diabetes mellitus should be from the date of a claim in 
1991.  

The Board denied the veteran's claim for an earlier effective 
date in a July 2003 decision.  The United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") 
subsequently held that under VA law there is no basis for a 
freestanding earlier effective date claim from matters 
addressed in a final rating decision.  See Rudd v. Nicholson, 
20 Vet. App. 296 (2006).

Generally, a determination on a claim by the agency of 
original jurisdiction of which the claimant is properly 
notified is final if an appeal is not perfected.  38 C.F.R. 
§ 20.1103 (2008).  

Previous determinations which are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error 
(CUE).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a) 
(2008).  A claimant who seeks to obtain retroactive benefits 
based on CUE has a much heavier burden than that placed upon 
a claimant who seeks to establish prospective entitlement to 
VA benefits.  See Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991); see also Berger v. Brown, 10 Vet. App. 166, 169 
(1997) (recognizing a claimant's "extra-heavy burden" of 
persuasion before the Court in a claim of CUE).

The effective date for an award of disability compensation 
based on an original claim for direct service connection, if 
the claim is received within one year after separation from 
service, shall be the day following separation from active 
service or the date entitlement arose; otherwise, and for 
reopened claims, it shall be the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.400 (2008).  VA regulations also provide that the terms 
claim and application mean a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p) (2008).  Generally, the date of receipt of a claim 
is the date on which a claim, information, or evidence is 
received by VA.  38 C.F.R. § 3.1(r).

Any communication or action, indicating an intent to apply 
for one or more benefits under laws administered by the VA 
from a claimant may be considered an informal claim.  Such an 
informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a) (2008).  The Court has 
also held that VA is not required to conjure up issues that 
were not raised by an appellant.  See Brannon v. West, 12 
Vet. App. 32 (1998).

For claims awarded or increased pursuant to a liberalizing 
law, or a liberalizing VA issue, the effective date of such 
award or increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the act or administrative issue.  If a claim is reviewed at 
the request of the claimant more than one year after the 
effective date of the law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
receipt of such request.  38 C.F.R. § 3.114 (2008).

VA regulations establishing a presumption of service 
connection for type II diabetes mellitus are effective from 
July 9, 2001.  See 66 Fed. Reg. 23,166 (May 8, 2001).  VA's 
General Counsel, in a precedent opinion, has held that when a 
new regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  

VA regulations provide effective-date rules required by 
orders of a United States district court in the class-action 
case of Nehmer v. United States Department of Veterans 
Affairs, No. CV-86-6160 TEH (N.D. Cal.), for a Vietnam 
veteran who has a covered herbicide disease including type II 
diabetes mellitus.  If a Nehmer class member is entitled to 
disability compensation for a covered herbicide disease and 
VA denied compensation for the same covered herbicide disease 
in a decision issued between September 25, 1985 and 
May 3, 1989, the effective date of the award will be the 
later of the date VA received the claim on which the prior 
denial was based or the date the disability arose.  A prior 
decision will be construed as having denied compensation for 
the same disease if the prior decision denied compensation 
for a disease that reasonably may be construed as the same 
covered herbicide disease for which compensation has been 
awarded.  Minor differences in the terminology used in the 
prior decision will not preclude a finding, based on the 
record at the time of the prior decision, that the prior 
decision denied compensation for the same covered herbicide 
disease.  If the class member's claim for disability 
compensation for the covered herbicide disease was either 
pending before VA on May 3, 1989, or was received by VA 
between that date and the effective date of the statute or 
regulation establishing a presumption of service connection 
for the covered disease, the effective date of the award will 
be the later of the date such claim was received by VA or the 
date the disability arose.  A claim will be considered a 
claim for compensation for a particular covered herbicide 
disease if the claimant's application and other supporting 
statements and submissions may reasonably be viewed, under 
the standards ordinarily governing compensation claims, as 
indicating an intent to apply for compensation for the 
covered herbicide disability.  38 C.F.R. § 3.816 (2008).

Based upon the available record, the Board finds the 
veteran's June 2003 attempt to obtain an earlier effective 
date for the award of service connection for diabetes 
mellitus is legally precluded.  The Board also notes that 
there is no evidence of record that may be reasonably 
construed as a specific claim for entitlement to service 
connection for diabetes mellitus prior to September 25, 2000.  
In fact, the veteran testified that his diabetes was first 
detected in approximately 1997, several years after he 
initially raised a non-specific claim for entitlement to 
service connection for Agent Orange exposure.  In light of 
the fact that the February 2002 rating decision in this case 
assigning an effective date from September 25, 2000, has 
become final, the Board has no jurisdiction to review the 
issue developed for appellate review.  The Court has held 
that the proper disposition of a free standing claim for an 
earlier effective date is dismissal.  Rudd, 20 Vet. App. at 
300.  Accordingly, the appeal as to this matter is dismissed.


ORDER

The appeal for entitlement to an earlier effective date for 
diabetes mellitus is dismissed.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court require that the 
veteran be notified of VA's responsibilities in obtaining 
information to assist in completing his claims and of his 
duties in obtaining information and evidence to substantiate 
his claims.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Court in Dingess/Hartman found that the VCAA notice 
requirements applied to all elements of a claim.  A review of 
the record reveals that the veteran was not provided adequate 
VCAA notice addressing his claims of whether new and material 
evidence was received to reopen claims of entitlement to 
service connection for liver, kidney, and heart disorders and 
entitlement to increased ratings for diabetes mellitus and 
upper and lower extremity peripheral neuropathy. 

For an increased-compensation claim, the VCAA requires VA to 
notify the claimant that to substantiate a claim, the medical 
or lay evidence must show a worsening or increase in severity 
of the disability, and the effect that such worsening or 
increase has on the claimant's employment and daily life.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  

In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, VA look at the bases for the denial in the prior 
decision and to respond, generally, with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  The question of what constitutes material evidence 
to reopen a claim for service connection depends on the basis 
on which the prior claim was denied.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

In this case, the Board also notes that the veteran last 
underwent a comprehensive VA examination for diabetes 
mellitus in May 2001 and for peripheral nerve disorders in 
August 2004.  At his personal hearing in June 2008 the 
veteran testified that he had been hospitalized for his 
diabetes one year earlier.  He also indicated he had received 
recent treatment at VA medical facilities.  A review of the 
record reveals that no VA treatment reports were added to the 
record after October 2007 and no private hospital records 
were received since the veteran provided copies in 
April 2004.  Therefore, additional development is required 
prior to appellate review.

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The veteran must be provided a VCAA 
notice addressing his claims for 
entitlement to increased ratings for 
diabetes mellitus and upper and lower 
extremity peripheral neuropathy and a 
VCAA notice identifying the bases for the 
previous denial of his claims for 
entitlement to service connection for 
liver, kidney, and heart disorders.  He 
should also be provided notice describing 
what evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
that were found insufficient in the 
previous denials.  

2.  The veteran should be contacted and 
requested to provide the names, 
addresses, and approximate dates of 
treatment of all medical care providers, 
VA and/or non-VA, who provide any recent 
treatment pertinent to the issues on 
appeal.  He should be specifically 
requested to identify records of any 
hospital treatment for his diabetes 
mellitus in 2007.  After he has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If these records cannot be 
obtained, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran 
the opportunity to obtain and submit 
those records for VA review.

3.  The veteran should be scheduled for 
appropriate VA examinations for an 
opinion as to the current nature and 
extent of his service-connected diabetes 
mellitus disabilities.  The examiner(s) 
should identify all present 
manifestations of the service-connected 
disabilities and should address the 
extent to which, if any, present liver, 
kidney, or heart disorders were incurred 
or aggravated as a result of the service-
connected disabilities.  

The examiner(s) should also provide a 
full description of the effects of the 
service-connected disabilities upon the 
veteran's employment and daily life.  
Particular emphasis should be placed upon 
any manifest limitation of activity 
alleged by the veteran.

The claims folder must be made available 
for review of the case prior to 
examination.  A notation to the effect 
that this record review took place should 
be included in the report.  Opinions 
should be provided based on the results 
of examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues remaining on appeal should be 
reviewed with appropriate consideration of 
all the evidence of record.  If any benefit 
sought remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



____________________________________________
T. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


